Citation Nr: 0114020	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1997, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from October 22, 1943, to 
November 30, 1943; from August 5, 1947, to September 8, 1947; 
and from December 1947 to December 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which TDIU benefits were granted, 
effective as of December 15, 1997.  The veteran thereafter 
indicated disagreement with the assignment of that effective 
date; this appeal ensued.

The veteran has also alleged clear and unmistakable error, 
apparently with an April 1986 decision of the RO, averring 
that the RO's failure to consider an implicit claim for TDIU 
benefits at that time constituted such error.  This matter 
has not been developed for appellate review, nor is it 
inextricably intertwined with the issue currently before the 
Board; accordingly, it is referred to the RO for action as 
appropriate.  

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Board Member, 
sitting in Washington, D.C., in January 2001.


FINDINGS OF FACT

1.  The veteran's claim for TDIU benefits was received by VA 
on October 31, 1995.

2.  The evidence first shows that the veteran was 
unemployable due to service-connected disorders on November 
1, 1995.



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
November 1, 1995, for the award of TDIU benefits are met.  
38 C.F.R. §§ 3.400(o), 20.201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has secured all records 
that the veteran has indicated are pertinent to his claim for 
the assignment of an effective date prior to December 15, 
1997, for the award of TDIU benefits, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  The veteran has not 
indicate that any other records can be obtained, and VA's 
duty to assist the claimant in this regard, accordingly, has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  

The basic facts are not in dispute.  In April 1986, the RO 
awarded the veteran disability ratings for his service-
connected disorders that totaled a 70 percent rating when 
considered on a combined basis; see 38 C.F.R. § 4.25.  In 
particular, the veteran was assigned a 60 percent rating for 
service-connected arteriosclerotic heart disease and 
hypertension, a 10 percent rating for service-connected 
atrial fibrillation, and a 10 percent rating for service-
connected bilateral pes planus; severe gout of multiple 
joints was deemed 40 percent disabling, but was not found to 
be service connected.  


VA outpatient treatment records dated in 1995 reflect the 
presence of gout and an irregular heart beat, but do not 
indicate findings that the veteran's heart problems resulted 
in total disability.  On October 31, 1995, VA received from 
the veteran a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  A statement 
from a VA staff physician, dated November 1, 1995, indicated 
that the veteran was permanently and totally disabled and in 
need of help in most of the activities of daily living.  It 
also indicated that he had a large failing heart with chronic 
atrial fibrillation, with very little strength.  The 
physician also noted that the veteran had "the worst case" of 
advanced gouty arthritis.  

In May 1996, the RO denied the veteran's claim for TDIU 
benefits, noting the presence of his severe gout and finding 
that he was unemployable due to nonservice-connected factors.  
He was notified of this decision, and of appellate rights and 
procedures, by means of a letter, with enclosures, dated May 
13, 1996.  On June 20, 1996, the RO received from the veteran 
a VA Form 21-4138, Statement in Support of Claim, in which he 
indicated as follows:  "In answer to V.A. rating decision of 
4 May 96.  I am asking for reconsideration of this decision.  
[The VA staff physician] stated that I am totally disable 
(sic) and need[] help in daily living.  I have a large heart 
with chronic atrial fibrillation and ha[ve] very little 
strength.  [I] find it a real effort just to get dressed.  
This all relates to my heart not my gout.  She also states 
that the gout further complicates this but the total 
disability is from the heart."  In July 1996, the RO, in 
response to this statement, advised the veteran by letter 
that the evidence he cited on his VA Form 21-4138 had been 
previously considered, and that he may either "furnish any 
new evidence to reopen [his] claim or [he] may appeal [the 
RO's] decision as explained in [their] letter to [him] dated 
5-13-96."  The next communication from him, or on his behalf, 
was a VA Form 21-4138 that was received by VA on December 15, 
1997, and in which he requested, in part, TDIU benefits.  
Such benefits were thereafter granted, based on the same 
disability ratings that had been in effect since the April 
1986 rating decision, as of December 15, 1997.


Under the applicable regulations, the effective date for the 
assignment of an increase in compensation, such as in the 
instant case wherein a 70 percent combined rating was 
increased to a total (100 percent) rating based on 
unemployability, is the date of receipt of the claim or the 
date that entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2000).  The effective date is also the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred (that is, the date 
that entitlement arose), if a claim is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2000).

In the case at hand, the date that it is first factually 
ascertainable that the veteran was totally disabled due to 
service-connected disorders was November 1, 1995, which is 
the date that a VA staff physician indicated that the veteran 
was in such circumstances, apparently due to his service-
connected cardiac disabilities.  (It is noted that VA has 
constructive possession of VA medical records; accordingly, 
the date of this document is considered the date of receipt 
thereof.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).)  
This is one day later than the date (October 31, 1995) that 
his claim for TDIU benefits was received.  Inasmuch as 
regulations stipulate that the appropriate effective date is 
the date entitlement arose or the date of receipt of the 
claim, whichever date is later, the Board finds that November 
1, 1995 (the date entitlement arose) is the appropriate 
effective date for the award of TDIU benefits.  

Under the provisions of 38 C.F.R. § 3.400(o)(2) (2000), 
increased disability benefits can also be granted up to one 
year prior to the date of receipt of the claim for such 
benefits, if the evidence demonstrates entitlement thereto.  
The evidence dated prior to October 31, 1995, however, while 
referencing the veteran's cardiac problems, does not indicate 
that these problems, in and of themselves or in conjunction 
with his service-connected bilateral pes planus, rendered him 
unemployable.  To the contrary, the evidence first 
demonstrates that status as of November 1, 1995, which is 
subsequent to the date of receipt of the claim.


Finally, the Board's assignment of November 1, 1995, as the 
appropriate effective date for the award of TDIU benefits is 
dependent upon a conclusion by the Board that the claim for 
benefits with which this appeal is concerned is that which 
was received by VA on October 31, 1995, and not that which 
was received on December 15, 1997.  As discussed above, the 
RO, pursuant to the claim for TDIU benefits that was received 
on October 31, 1995, denied entitlement to those benefits, 
and notified the veteran thereof on May 13, 1996.  On June 
20, 1996, the veteran submitted a statement in which he 
challenged that decision, citing what he indicated were 
errors in the decision and asking for "reconsideration" of 
that decision.  The Board is of the opinion that this 
statement constitutes a notice of disagreement (NOD).  Under 
38 C.F.R. § 20.201 (2000), "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute [an NOD].  While 
special wording is not required, the [NOD] must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  (Emphasis 
added.)  While the veteran may have used an inappropriate 
term of art in asking for "reconsideration" of the May 1996 
rating decision, he clearly indicated dissatisfaction and 
disagreement with that decision, and a desire to contest the 
result.  The Board accordingly concludes that this statement 
is a timely NOD, and that the claim before VA is that which 
was received on October 31, 1995, rather than that received 
on December 15, 1997.

In view of the foregoing, the Board concludes that November 
1, 1995, is the appropriate effective date for the assignment 
of TDIU benefits.



ORDER

An effective date of November 1, 1995, for the award of TDIU 
benefits is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

